Appeal by the defendant from a judgment of the County Court, Orange County (DeRosa, J), rendered June 22, 2005, convicting him of criminal possession of a controlled substance in the fourth degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The County Court providently exercised its discretion in denying the defendant’s application for a Darden hearing (see People v Darden, 34 NY2d 177 [1974]), in light of the fact that one of the confidential informants appeared before the issuing magistrate and gave sworn testimony concerning the events in question (see People v Serrano, 93 NY2d 73, 77 [1999]). The defendant’s contention, in effect, that the County Court violated the plea agreement by sentencing him without a positive laboratory report is unpreserved for appellate review (see CPL 470.05 [2]) and, in any event, cannot be reviewed on direct appeal because it is based on a matter dehors the record (cf. People v Heffelfinger, 19 AD3d 508, 509 [2005]). Adams, J.P., Goldstein, Fisher and Lifson, JJ., concur.